Case: 14-20040      Document: 00512842778         Page: 1    Date Filed: 11/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20040
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 19, 2014
RODNEY DALE HOOD,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

MONTGOMERY COUNTY, TEXAS; KENNETH G. DAVIS; EDSEL WEST;
SHERIFF MONTGOMERY COUNTY TEXAS; ROBERT SIMARD; TRACY
TIDWELL; MINI PARKER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:12-CV-726


Before DAVIS, JONES, and DeMOSS, Circuit Judges.
PER CURIAM: *
       A jury convicted Rodney Dale Hood, Texas prisoner # 1659266, of felony
driving while intoxicated and, after finding two enhancement paragraphs true,
the trial court sentenced him to 50 years of imprisonment. Hood’s allegations
in the instant 42 U.S.C. § 1983 complaint involve claims arising from the time
period of February 2010 until August 2010, while he was incarcerated at the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20040    Document: 00512842778    Page: 2   Date Filed: 11/19/2014


                                No. 14-20040

Montgomery County Jail (MCJ).         The district court granted summary
judgment in favor of the Appellees and dismissed Hood’s complaint. Hood
appeals, arguing that the Appellees violated his Eighth Amendment rights by
acting with deliberate indifference to his serious medical needs and that the
Appellees are not entitled to qualified immunity.
      To meet the “extremely high standard” of deliberate indifference, Hood
must establish that prison officials “refused to treat him, ignored his
complaints, intentionally treated him incorrectly, or engaged in any similar
conduct that would clearly evince a wanton disregard for any serious medical
needs.” Domino v. Texas Dep’t of Crim. Justice, 239 F.3d 752, 756 (5th Cir.
2001) (internal quotation marks and citation omitted).      The official must
“know[ ] of and disregard[ ] an excessive risk to inmate health or safety” and
“be aware of facts from which the inference could be drawn that a substantial
risk of serious harm exists.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). The
official must also draw that inference. Id. “Unsuccessful medical treatment,
acts of negligence, or medical malpractice do not constitute deliberate
indifference, nor does a prisoner’s disagreement with his medical treatment,
absent exceptional circumstances.” Gobert v. Caldwell, 463 F.3d 339, 346 (5th
Cir. 2006).    A prisoner who alleges that he should have received further
treatment also does not raise a claim of deliberate indifference. Domino, 239
F.3d at 756.
      Hood’s arguments on appeal amount to conclusional allegations and
unsubstantiated assertions that are not supported by the record, which are
insufficient to refute a summary judgment motion. See Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc). At best, his arguments
amount to disagreement with the medical treatment that he received while at
MCJ, which included prescribed medications for the treatment of high blood



                                      2
    Case: 14-20040    Document: 00512842778     Page: 3   Date Filed: 11/19/2014


                                 No. 14-20040

pressure, constipation, depression and anxiety, and seizures.            Hood’s
disagreement with the medical treatment that he received does not amount to
deliberate indifference. See Gobert, 463 F.3d at 346. Moreover, the record does
not indicate that the Appellees acted subjectively with deliberate indifference
to Hood’s health and safety. See Farmer, 511 U.S. at 837. Because Hood has
failed to show that the Appellees violated a clearly established constitutional
right, the Appellees were entitled to qualified immunity on Hood’s claims. See
Lytle v. Bexar County, Tex., 560 F.3d 404, 409 (5th Cir. 2009).
      AFFIRMED.




                                       3